Citation Nr: 1025985	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to September 
1952.  Documents on file reflect that C.J. was appointed in 
January 2007 as the Veteran's legal custodian and fiduciary for 
VA purposes.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

For the reasons indicated below, the appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for spine and bilateral 
shoulder disorders.  He attributes these conditions to inservice 
gunshot wounds.  Based upon its review of the Veteran's claims 
folders, the Board finds there is a further duty to assist the 
Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In May 2010, the Veteran's representative submitted docketing 
information from the Wayne County Probate Court in Michigan, 
which the representative claims indicates that the Veteran's 
guardian, C.J., was discharged for cause from this position.  The 
Veteran's representative then asked that this information be 
"forwarded to the AOJ as soon as possible for follow-up."

The newly submitted evidence is relevant to the issues being 
addressed in this appeal, and the Veteran effectively declined to 
waive RO jurisdiction of this additional evidence.  Accordingly, 
the Board must return this matter to the RO for consideration of 
the additional evidence and issuance of a supplemental statement 
of the case.  38 C.F.R. § 20.1304(c) (when additional evidence is 
accepted by the Board, it must be referred to the RO for initial 
review unless the appellant or his representative waives that 
procedural right).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Wayne County 
Probate Court and ascertain the name and 
address of the Veteran's current guardian, 
if any.  If a new guardian has, in fact, 
been appointed, the RO must send him or her 
copies of all correspondence issued since 
the October 2008 claim was filed herein.

2.  The RO must then send proper VCAA 
notice directly to the Veteran, as well as 
any currently appointed legal guardian.  
This notice must specifically request that 
all VA and non-VA medical providers who 
have treated the Veteran for spine and 
bilateral shoulder disorders from his 
discharge from the service in 1952 up until 
2003 be identified.  The RO must then 
obtain copies of the any identified medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  After completing the above, and any 
other development as may be indicated, the 
claims currently on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran, his 
legal guardian, if any, and his 
representative, and it must include 
consideration of all evidence submitted 
since the August 2009 statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

4.  This appeal has been advanced on 
the Board's docket.  Expedited handling 
is requested.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


